Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This office action is in response to amendment filed 08/08/2022 in which the claims 82-101 are pending.
Response to Arguments
3. 	Applicant’s arguments, see pages 6-9, filed 08/08/2022, with respect to the rejections of claims  have been fully considered and amended claims are moot in view of new grounds of rejection by relying on the teachings of Hehn et al. (US 2016/0259032 A1).

Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7. 	Claims 82-92, 96-101 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2008/0137912 A1)  (IDS provided 03/16/2020)  in view of  Hehn et al. (US 2016/0259032 A1).

 	Regarding claim 82, Kim discloses a method of determining a location of a device having one or more sensors comprising (Para[0027] - [0035] & Fig. 2 teaches of calculates a current location based on the location information of the reference position identification tag from the image capturing unit 224): sending a localisation request to a server system, the localisation request comprising at least a portion of data captured by the one or more sensors (para[0053] - [0056] & Figs. 2- 5 teaches image capturing unit 221 transfers the captured images of the position identification tags 21 to the location awareness server 23, para[0068] & Fig. 7 teaches at first, the location awareness server 23 receives the image of photographed position identification tag 21, a measured distance to the position identification tag 21, and an incident angle of the position identification tag 21 from the user portable terminal 22 at step S701); receiving localisation data from the server system in response to the localisation request (para[0057] - [0060] & Figs. 2- 5  & Para[0071] & Fig. 7 teaches At step S704, the location awareness server 23 transfers the calculated current location information with information about a map of a predetermined area stored in the location information database 231 to the user portable terminal 22); and determining the location of the device from the received localisation data (Para[0060], [0071] teaches location awareness unit 233 can calculate the current location using a triangulation if the location awareness unit 233 receives information about a plurality of position identification tags 21 from the image analyzing unit 232).
 	Kim does not explicitly disclose and determining the location of the device from the received localisation data based on a local to global transform associated with at least one local position determined by the device and at least one global position provided by the server system (para[0121] teaches localization system's accuracy may be improved by a method comprising the steps of: (i) transmitting a transceiver's global  property reading to an apparatus, by (ii) comparing   the transceiver's reading of the global  property at its location and the apparatus' reading of the global  property at its location, by (iii) using a model of the global   property (“global property model”) to translate the comparison into data related to an orientation, position,   or movement, and (iv) appropriately fusing that data with other sensor  data by using an estimator. Steps (ii) and (iii) may be accomplished using a localization unit 152 & para[0227] - [0233] & Figs. 15A-15B teaches The data access point transmits the processed data (e.g., containing the robot's location in a map) back to each of the robots, which each use their localization unit to improve their location estimate by fusing the processed data with localization data from the UWB signals 10, data access point 1510 comprises a global property sensor (not shown). This may, for example, allow the data access point 1510 to provide data to a self-localizing apparatus 130, which may be useful to compute an improved location estimate), wherein determining the at least one local position is based on relative position differences using successive sensor data (Para[0077] teaches a comparison of the position of a landmark relative to a transceiver detected by a first camera   and the position of the same landmark relative to a self-localizing apparatus detected by a second camera  may allow a localization   unit to improve a localization estimate). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of estimating the current location using location information corresponding to the read information by the image analyzing unit of Kim with the method of localization operable to compute a location of the apparatus relative to the transceivers based on the received signals, the first data, and the second data of Hehn in order to provide a system provide higher performance by performing localization based on a comparison of the signals received from individual transceivers; and may allow for easy scalability by automatically adapting to adding/removing transceivers.
 	Regarding claim 83, Kim further discloses the method, further comprising estimating the location of the device based on data captured by the one or more sensors and wherein the determining the location of the device includes determining the location of the device using the estimated location. (para[0060] & Fig. 2 teaches  location awareness unit 233 calculates a current location based on the distance information, the incident angle information, and the position identification tag information from the image analyzing unit 232. Here, the location awareness unit 233 can calculate the current location using a triangulation if the location awareness unit 233 receives information about a plurality of position identification tags 21 from the image analyzing unit 232). 

 	Regarding claim 84, Kim further discloses the method, wherein determining location of the device further comprises using at least a portion of the data captured by the one or more sensors along with the received localisation data (Fig. 4 & Para[0034] teaches the image analyzing unit 224 reads a location coordinate data or a position identifier such as 2-D barcode from the captured image of the captured position identification tag, requests information about the read location coordinate data or position identifier and map information of a predetermined area to a location awareness server 23, and receives the requested information about location coordinate data or position identifier and the map information from the location awareness server 23).  

 	Regarding claim 85, Hehn further discloses the  method wherein determining the location of the device includes any of: determining the location of the device at the point in time that the localisation request was sent to the server system; or determining the current location of the device taking into account the point in time that the localisation request was sent to the server system (Para[0227]- [0228] & Figs. 15A-15B self-localizing apparatus uses a data transceiver to transmit data related to the camera data (e.g., key frames extracted from the camera feed) to a data access point.& Para[0233] teaches self-localizing apparatus may determine its location  from signals broadcast by at least one, two, or three transceivers and achieved by the precise transmission time   of at least one signal of each of the one, two, or three transceivers, (3) the accurate time  intervals between the transmission times  of the at least one, two, or three transceivers, and (4) the accurate time   intervals between the transmission times  of at least two subsequent signals of each of the at least one, two, or three transceivers).  Motivation to combine as indicated in claim 82.

 	Regarding claim 86, Kim further discloses the method, wherein the one or more sensors comprises at least one visual data sensor, wherein the at least one visual data sensor comprises any or a combination of: an image camera; a video camera; a monocular camera; a depth camera; a stereo image camera; a high dynamic range camera, a light detection and ranging sensor; a radio detection and ranging sensor (Para[0027] – [0031] & Fig. 4 teaches of the camera and the image capturing unit 221 captures the position identification tags 21 disposed at a predetermined space through a camera).  
 	Regarding claim 87, Kim further discloses the method, wherein the at least a portion of the data from the one or more 2Docket No48JH-280034 sensors comprises visual data from the at least one visual data sensor (para[0060] & Fig. 4 teaches location awareness unit 233 calculates a current location based on the distance information, the incident angle information, and the position identification tag information from the image analyzing unit 232. Here, the location awareness unit 233 can calculate the current location using a triangulation if the location awareness unit 233 receives information about a plurality of position identification tags 21 from the image analyzing unit 232).

	Regarding claim 88, Hehn further discloses the method, wherein data from the one or more sensors is combined with data from an inertial measurement unit and/or a satellite positioning system (Para[0079] teaches the use of micro-sensors allows using one or more inertial measurement units (IMUs), para[0122] teaches of  an apparatus and multiple transceivers may be equipped to receive GPS   signals). Motivation to combine as indicated in claim 82.

 	Regarding claim 89, Kim further discloses the method, wherein estimating the location is performed using any of: a local pose; or a local frame of reference. (Para[0025] &  FIG. 1, a user 11 visually recognizes a reference  object 10 such as a building and a road, which are memorized in a user's brain through learning or experience. Finally, the user 11 recognizes the location  of the reference  object and a distance and a direction to a corresponding object based on the recognized location of the reference  object. Particularly, the user 11 may more accurately recognize the location  of a target object as the number of reference objects increase, Para[0035] - [0036] & Fig. 2).

 	Regarding claim 90, Hehn further discloses the method, wherein the localisation data received from the server system in response to the localisation request uses any of: a global pose; a global frame of reference; or a portion of the master map (Para[0122] apparatus to not only determine its position relative to the transceivers, but also relative to a global reference frame using a localization unit 152). Motivation to combine as indicated in claim 82.

	Regarding claim 91, Hehn further discloses the method of claim 82, further comprising determining a global frame of reference to local frame of reference transform or relationship. (Para[0122] apparatus to not only determine its position relative to the transceivers, but also relative to a global reference frame using a localization unit 152). Motivation to combine as indicated in claim 82.

	Regarding claim 92, Hehn further discloses the method of claim 82, wherein the sensor data comprises data on environmental conditions such as weather conditions (para[0101] teaches sensors changes as a function of environmental data communicated to the compensation unit (e.g., from an onboard or offboard weather station). Motivation to combine as indicated in claim 82.

 	Regarding claim 96, Hehn further discloses the method, wherein the device performs full simultaneous location and mapping and/or loop closure and/or graph optimisation. (para[0097] teaches of  three-dimensional reconstruction of obstacles (e.g., using simultaneous localization  and mapping (SLAM)). Motivation to combine as indicated in claim 82.

 	Regarding claim 97, Hehn further discloses the method, device comprises an odometry system that outputs the estimated position (claim 35 teaches an odometer). Motivation to combine as indicated in claim 82.

 	Regarding claim 98, Hehn further discloses the method, wherein the location of the device is determined in a global co-ordinate frame, optionally wherein the localisation request is in a local co-ordinate frame (para[0122] teaches apparatus to not only determine its position relative to the transceivers, but also relative to a global reference frame using a localization unit 152).  Motivation to combine as indicated in claim 82.

 	Regarding claim 99, Kim discloses a method of determining  a location of a client system by a server system comprising: receiving a localisation request from one or more client systems, the localisation request comprising at least a portion of data from one or more sensors (para[0057] - [0060] & Figs. 2- 5  & Para[0071] & Fig. 7 teaches At step S704, the location awareness server 23 transfers the calculated current location information with information about a map of a predetermined area stored in the location information database 231 to the user portable terminal 22); sending localisation data to the one or more client systems subsequent to receiving the localisation request, (para[0053] - [0056] & Figs. 2- 5 teaches image capturing unit 221 transfers the captured images of the position identification tags 21 to the location awareness server 23, para[0068] & Fig. 7 teaches At first, the location awareness server 23 receives the image of photographed position identification tag 21, a measured distance to the position identification tag 21, and an incident angle of the position identification tag 21 from the user portable terminal 22 at step S701); determining a location of the one or more client systems from the received localisation data (Para[0060], [0071] teaches  the location awareness unit 233 can calculate the current location using a triangulation if the location awareness unit 233 receives information about a plurality of position identification tags 21 from the image analyzing unit 232). 
 	Kim does not explicitly disclose determining a location of the one or more client systems from the received localisation data, wherein determining the location of the one or more client systems is based on a local to global transform associated with at least one local position determined by the one or more client systems and at least one global position provided by the server system.  However Hehn discloses determining a location of the one or more client systems from the received localisation data, wherein determining the location of the one or more client systems is based on a local to global transform associated with at least one local position determined by the one or more client systems and at least one global position provided by the server system (para[0121] teaches localization system's accuracy may be improved by a method comprising the steps of: (i) transmitting a transceiver's global  property reading to an apparatus, by (ii) comparing   the transceiver's reading of the global  property at its location and the apparatus' reading of the global  property at its location, by (iii) using a model of the global   property (“global property model”) to translate the comparison into data related to an orientation, position,   or movement, and (iv) appropriately fusing that data with other sensor  data by using an estimator. Steps (ii) and (iii) may be accomplished using a localization unit 152 & para[0227] - [0233] & Figs. 15A-15B teaches The data access point transmits the processed data (e.g., containing the robot's location in a map) back to each of the robots, which each use their localization unit to improve their location estimate by fusing the processed data with localization data from the UWB signals 10, data access point 1510 comprises a global property sensor (not shown). This may, for example, allow the data access point 1510 to provide data to a self-localizing apparatus 130, which may be useful to compute an improved location estimate). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of estimating the current location using location information corresponding to the read information by the image analyzing unit of Kim with the method of localization operable to compute a location of the apparatus relative to the transceivers based on the received signals, the first data, and the second data of Hehn in order to provide a system provide higher performance by performing localization based on a comparison of the signals received from individual transceivers; and may allow for easy scalability by automatically adapting to adding/removing transceivers.
	Regarding claim 100, Hehn further  discloses the  method of claim 99, further comprising updating the global map with the determined location data of the one or more client systems.  (para[0228] & Fig. 15 A teaches data access point transmits the data to a cloud robotics infrastructure, which uses centralized computational infrastructure (e.g., a data center) to process the data (e.g., to perform cloud-based collaborative mapping ). The data access point transmits the processed data (e.g., containing the robot's location in a map ) back to each of the robots, which each use their localization unit to improve their location estimate by fusing the processed data with localization data from the UWB signals 102).  Motivation to combine as indicated in claim 99.

 	Regarding claim 101, Kim discloses a non-transitory computer-readable medium comprising computer-executable instructions which, when executed  by at least one processor, perform steps comprising (Para[0074] teaches of a program and stored in a computer-readable recording medium): sending a localisation request to a server system, the localisation request comprising at least a portion of data from one or more sensors (para[0053] - [0056] & Figs. 2- 5 teaches image capturing unit 221 transfers the captured images of the position identification tags 21 to the location awareness server 23, para[0068] & Fig. 7 teaches At first, the location awareness server 23 receives the image of photographed position identification tag 21, a measured distance to the position identification tag 21, and an incident angle of the position identification tag 21 from the user portable terminal 22 at step S701); receiving localisation data from the server system in response to the localisation request (para[0057] - [0060] & Figs. 2- 5  & Para[0071] & Fig. 7 teaches At step S704, the location awareness server 23 transfers the calculated current location information with information about a map of a predetermined area stored in the location information database 231 to the user portable terminal 22); and determining a location of a device having the one or more sensors from the received localisation data (Para[0060], [0071] teaches  the location awareness unit 233 can calculate the current location using a triangulation if the location awareness unit 233 receives information about a plurality of position identification tags 21 from the image analyzing unit 232). 
 	Kim does not explicitly disclose and determining a location of a device having the one or more sensors from the received localisation data based on a local to global transform associated with at least one local position determined by the device and at least one global position provided by the server system, wherein the device determines the at least one local position based on relative position differences between successive sensor data, and wherein the localisation data from the server system comprises a global map. However Hehn discloses and determining a location of a device having the one or more sensors from the received localisation data based on a local to global transform associated with at least one local position determined by the device and at least one global position provided by the server system (para[0121] teaches localization system's accuracy may be improved by a method comprising the steps of: (i) transmitting a transceiver's global  property reading to an apparatus, by (ii) comparing   the transceiver's reading of the global  property at its location and the apparatus' reading of the global  property at its location, by (iii) using a model of the global   property (“global property model”) to translate the comparison into data related to an orientation, position,   or movement, and (iv) appropriately fusing that data with other sensor  data by using an estimator. Steps (ii) and (iii) may be accomplished using a localization unit 152 & para[0227] - [0233] & Figs. 15A-15B teaches The data access point transmits the processed data (e.g., containing the robot's location in a map) back to each of the robots, which each use their localization unit to improve their location estimate by fusing the processed data with localization data from the UWB signals 10, data access point 1510 comprises a global property sensor (not shown). This may, for example, allow the data access point 1510 to provide data to a self-localizing apparatus 130, which may be useful to compute an improved location estimate.), wherein the device determines the at least one local position based on relative position differences between successive sensor data (Para[0077] teaches a comparison of the position of a landmark relative to a transceiver detected by a first camera   and the position of the same landmark relative to a self-localizing apparatus detected by a second camera  may allow a localization   unit to improve a localization estimate), and wherein the localisation data from the server system comprises a global map (Para[0228] & Figs. 15A-15B teaches data access point transmits the data to a cloud robotics infrastructure, which uses centralized computational infrastructure (e.g., a data center) to process the data (e.g., to perform cloud-based collaborative mapping). The data access point transmits the processed data (e.g., containing the robot's location in a map). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of estimating the current location using location information corresponding to the read information by the image analyzing unit of Kim with the method of localization operable to compute a location of the apparatus relative to the transceivers based on the received signals, the first data, and the second data of Hehn in order to provide a system provide higher performance by performing localization based on a comparison of the signals received from individual transceivers; and may allow for easy scalability by automatically adapting to adding/removing transceivers.

8. 	Claim 93-94 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2008/0137912 A1)  (IDS provided 03/16/2020)  in view of  Hehn et al. (US 2016/0259032 A1) and Do et al. (US 2011/0306323 A1) (IDS provided 03/16/2020).

	Regarding claim 93, Kim in view of Hehn discloses the method of claim 82, Hehn further discloses wherein the server system comprises global map data( Para[0228] teaches data access point transmits the processed data (e.g., containing the robot's location in a map). Kim in view of Hehn does not explicitly disclose wherein the global map data comprises any of: one or more sets of local map data and/or one or more sets of global map data and/or one or more global maps of interconnected local maps. However Do discloses, wherein the global map data comprises any of: one or more sets of local map data and/or one or more sets of global map data and/or one or more global maps of interconnected local maps (para[0024] – [0025] teaches & FIG. 3, the digital map  150 that is provided in the navigation assistance message may include the current approximate position of the mobile station, indicated as spot 152, which can be estimated due to the required proximity required to image the visual beacon 104. The digital map  150 may be referenced to a local coordinate system or to a global coordinate system, such as WGS84). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of estimating current location using location information corresponding to the read information by the image analyzing unit and  relative to the transceivers based on the received signals, the first data, and the second data of Kim in view of Hehn with the method of acquisition of navigation assistance information for mobile station of Do in order to provide a system in which  satellite positioning system (SPS) signals are acquired and tracked from SPS satellites by using the visual beacons even if the mobile station does not have SPS capabilities or if the SPS system is inactive or in locations where SPS is not working adequately in locations that suffer from blockage conditions.

 	Regarding claim 94, Kim in view of Hehn discloses the method of claim 82, Hehn further discloses wherein localisation data from the server system comprises one or more localisation nodes from a global map (para[0231] teaches data access point 1510 provides a communication link between two self-localizing apparatuses 130. This may allow two self-localizing apparatuses 130 to exchange sensor data (e.g., data from a global property sensor, data from a vision sensor). Kim in view of Hehn does not explicitly disclose the global map distributed between a plurality of server system. However, Do further discloses the, wherein the global map can be distributed between a plurality of server systems  (Para[0018] teaches the visual beacon 104 may be embedded with, e.g., a Uniform Resource Identifier (URI), which can be used by the mobile station 102 to access different navigation assistance servers via the wireless network 106). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of estimating current location using location information corresponding to the read information by the image analyzing unit and  relative to the transceivers based on the received signals, the first data, and the second data of Kim in view of Hehn with the method of acquisition of navigation assistance information for mobile station of Do in order to provide a system in which  satellite positioning system (SPS) signals are acquired and tracked from SPS satellites by using the visual beacons even if the mobile station does not have SPS capabilities or if the SPS system is inactive or in locations where SPS is not working adequately in locations that suffer from blockage conditions.

9. 	Claim 95 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2008/0137912 A1) (IDS provided 03/16/2020) in view of Hehn et al. (US 2016/0259032 A1)  and Chen et al. (US 2015/0350846 A1).

 	Regarding claim 95, Kim in view of Hehn discloses the method of claim 82, Kim in view of Hehn does not explicitly disclose, wherein a global map can be hosted in a peer-to-peer arrangement on any of: one or more devices acting as a server system, or a mix of one or more server systems and one or more devices. However, Chen discloses wherein a global map can be hosted in a peer-to-peer arrangement on any of: one or more devices acting as a server system, or a mix of one or more server systems and one or more devices (Para[0045], [0052] teaches of the Mobile device  110 may also receive location assistance information from server  250 and/or communicate with server  250 during location determination. For example,  server250 may have map  and POI information related to the area around a current location of mobile device  110). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of estimating current location using location information corresponding to the read information by the image analyzing unit and  relative to the transceivers based on the received signals, the first data, and the second data of Kim in view of Hehn with the method involves detecting that a mobile device is in communication with one of a set of communication devices of Chao in order to provide a system in which determining an estimated location of the mobile device based on an intersection of visibility maps corresponding to points of interest in the subset in an efficient manner.

Conclusion
10. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWINA J CATTUNGAL whose telephone number is (571)270-5922. The examiner can normally be reached Monday-Thursday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571) 272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROWINA J CATTUNGAL/Primary Examiner, Art Unit 2425